Citation Nr: 1227360	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  04-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for generalized joint and muscle pain and fatigue, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to service-connected irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.  The Veteran's decorations include the Southwest Asia Service Medal.    

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2003 rating decision in which the RO, inter alia, denied service connection for fibromyalgia and IBS.  In April 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2004.

The claim for service connection for generalized joint and muscle pain and fatigue was previously characterized as a claim for service connection for fibromyalgia.  However, in light of the evidence of record, the Board has recharacterized the appeal as encompassing a claim for service connection for generalized joint and muscle pain and fatigue, as reflected on the title page.  

In January 2005, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO, and, in July 2006, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO.  Transcripts of both hearings are of record. 

In October 2006, the Board remanded the claims then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action,  the RO/AMC continued to deny the claims (as reflected in a February 2009 SSOC) and returned these matters to the Board.
In April 2009, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a November 2009 SSOC) and returned the matters to the Board for further consideration.
  
In November 2010, the Board granted the Veteran's claim for service connection for IBS (representing a full grant of that benefit sought), but again, remanded the claim now characterized as one for service connection for generalized joint and muscle pain and fatigue to the RO, via AMC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim for service connection for generalized joint and muscle pain and fatigue (as reflected in a November 2011 SSOC) and returned the matter to the Board for further consideration.

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.

The Board notes that, in a statement via his representative dated in January 2012, the Veteran raised the issue of entitlement to service connection for sleep apnea.  It does not appear that the January 2012 claim for service connection for sleep apnea has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  



REMAND

As mentioned above, in July 2006, the Veteran testified during a Board hearing before a Veterans Law Judge; however, the Veterans Law Judge that presided over that hearing is no longer employed at the Board.  The law requires the Veterans Law Judge who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2011).  Therefore, in June 2012, the Board sent the Veteran a letter informing him of this and offering him another hearing before a Veterans Law Judge that will ultimately decide this appeal.  In his July 2012 response, the Veteran requested another hearing before a Veterans Law Judge at the RO (i.e., Travel Board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.  

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 
 
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141   (1992).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



